Citation Nr: 1036937	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  01-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2000, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).

2.  Propriety of the rating reduction from 100 percent to 30 
percent for residuals of hepatic cirrhosis, status post liver 
transplant, from July 1, 2004.

3.  Propriety of the termination of entitlement to special 
monthly compensation based on the need for aid and attendance or 
on housebound status, from July 1, 2004.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Esq.




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the RO 
that granted service connection for PTSD and assigned a 30 
percent rating, effective on April 20, 2000.

In an April 2002 rating decision, the RO granted a 70 percent 
rating for PTSD, effective on April 20, 2000.

In a subsequent July 2004 rating decision that the RO granted 
service connection for residuals of hepatic cirrhosis, status 
post liver transplant and assigned a 30 percent rating, effective 
on January 26, 2004, and denied entitlement to special monthly 
compensation based on the need for aid and attendance or on 
housebound status.

In a December 2004 decision, the Board denied the claims for a 
rating in excess of 70 percent for PTSD and for an effective date 
prior to April 20, 2000 for the grant of service connection for 
PTSD.

The Veteran filed a motion for reconsideration of the Board's 
decision, and this motion was denied by the Board in May 2005.

The Veteran then appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  

In a March 2006 Order, the Court granted the parties' Joint 
Motion for Remand, vacated that portion of the Board's decision 
that denied the claim for an effective date prior to April 20, 
2000 for the grant of service connection for PTSD, and remanded 
the matter to the Board for readjudication.

The appeal as to the claim for an increased rating in excess of 
70 percent for the service-connected PTSD was dismissed.  Hence, 
it is no longer before the Board.

In May 2006, the Board remanded the effective date issue to the 
RO.  In a December 2006 Supplemental Statement of the Case, the 
RO again denied the claim for an effective date prior to April 
20, 2000 for the grant of service connection for PTSD.

In a March 2007 rating decision, the RO granted a 100 percent 
rating for the service-connected residuals of hepatic cirrhosis, 
status post liver transplant from January 26, 2004 through June 
30 , 2004 and a 30 percent rating for the disability beginning on 
July 1, 2004.

The Veteran was assigned special monthly compensation benefits at 
the housebound rate beginning on January 26, 2004 and through 
June of 2004 based on the reduction in Veteran's rating under the 
applicable criteria.

In his October 2001 Substantive Appeal, the Veteran had requested 
a hearing before a Veterans Law Judge.  However, in June 2004, he 
subsequently withdrew his request.

In December 2009, the Court issued an Order dismissing the appeal 
and vacated the earlier decision of the Board because of the 
Veteran's death and the absence of a request that another party 
be substituted.


FINDINGS OF FACT

1.  The Veteran had active military service from November 1966 to 
November 1968.

2.  On October 9, 2009, the Court was notified that the Veteran 
had died on September [redacted], 2009 and subsequently set aside 
an earlier decision of the Board and dismissed the pending appeal 
prior to rendering a decision on the merits.  


CONCLUSION OF LAW

Due to the death of the Veteran during the pendency of the 
appeal, the Board has no jurisdiction to adjudicate the merits of 
any remaining claim on this record.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, in this case, the Veteran died during the pendency 
of the appeal before the Court.  As a matter of law, an appeal 
does not survive the Veteran's death.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The Court set aside the February 25, 2009 decision of the Board 
(and any earlier subsumed decisions by the RO) and dismissed the 
appeal for lack of jurisdiction in an Order promulgated on 
December 15, 2009.  

Thus, further consideration on the merits of any pending claim by 
VA has become moot by virtue of the death of the Veteran, the 
appeal to this extent must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of the appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  

Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed without prejudice.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


